Citation Nr: 0330167	
Decision Date: 11/03/03    Archive Date: 11/13/03	

DOCKET NO.  99-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar disc disease 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from June 1981 to 
February 1984.

This matter arises from an April 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

This case was remanded by the Board in both October 1999 and 
September 2000 because the veteran had requested a personal 
hearing before a Veterans Law Judge.  The veteran last was 
scheduled for a personal hearing on September 8, 2003; 
however, he failed to report as scheduled, and did not 
request that the hearing be rescheduled.  As such, the Board 
will proceed as though the veteran's request for a personal 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (West 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  By decision dated July 31, 1990, the Board denied the 
veteran service connection for lumbar disc disease with 
degenerative changes.

3.  Additional evidence submitted since the Board's July 31, 
1990 decision is comprised of various reports of the 
veteran's private medical treatment and various statements 
submitted by the veteran.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The Board's July 31, 1990 decision that denied service 
connection for lumbar disc disease with degenerative changes 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2002).

2.  The evidence received since the Board's July 31, 1990 
decision is not new and material, and the claim of 
entitlement to service connection for lumbar disc disease 
with degenerative changes is not reopened.  38 U.S.C.A. §§ 
1131, 1137, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been 


fulfilled under the applicable statute and regulations.  VA 
must notify the appellant and his representative of evidence 
and information necessary to substantiate his claim, and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  
Additionally, by RO letter dated May 24, 2001, the veteran 
was notified of the impact of the VCAA on his appeal.  More 
specifically, he was informed of VA's duty to notify him of 
the evidence needed to substantiate his claim, and of VA's 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  He was given specific information 
regarding the division of responsibilities between VA and the 
claimant in obtaining evidence in support of his claim.  He 
also was given an opportunity to respond.  Of note is that he 
was scheduled for a VA physical examination but that he 
failed to appear.  He also was scheduled for a personal 
hearing before a Veterans Law Judge, but again failed to 
appear as scheduled.  Thus, he was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as an opportunity to submit such evidence, while also being 
informed of VA's duty to assist him in obtaining such 
evidence.  The record indicates that all relevant facts have 
been properly developed to the extent possible, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
matter turns, the Board concludes that there is no reasonable 
possibility that any further development would substantiate 
the claim.



II.  New and Material Evidence Regarding Service Connection 
for Lumbar Disc Disease with Degenerative Changes

The Board denied the veteran's claim of entitlement to 
service connection for lumbar disc disease with degenerative 
changes in July 1990.  At that time, the Board determined 
that lumbar disc disease with degenerative changes did not 
have its onset during the veteran's military service or 
within one year thereafter, and was not the proximate result 
of his service-connected lumbosacral strain.  Because the 
Board previously denied the veteran entitlement to service 
connection for lumbar disc disease with degenerative changes, 
the doctrine of finality as enunciated in 38 U.S.C.A. § 
7104(b) applies.  As such, the first question to be answered 
is whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, 155 F.3d at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior determination, but 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 


Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

At the time the Board rendered its July 31, 1990 decision, 
the record contained the veteran's service medical records, 
reports of VA physical examinations conducted in  1985 and 
1989, VA outpatient treatment and private medical records, 
and a May 1989 letter from a private physician that was 
accompanied by a report of a magnetic resonance imaging (MRI) 
of the lumbar spine conducted in April 1989.  This evidence 
indicated that the veteran had developed lumbar disc disease 
with degenerative changes many years following his discharge 
from military service, and that there was no etiological 
relationship between his service-connected lumbosacral strain 
and the disability now claimed.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  Service 
connection also may be granted for degenerative joint disease 
that becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection also may be 
granted for any disability that proximately results from a 
service-connected disability or that has been aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2002); 
see also Allen v. Brown, 7 Vet. App. 439 (1995).  It is 
within this context that the veteran's claim must be 
evaluated.

The evidence submitted since the Board's July 31, 1990 denial 
of service connection for lumbar disc disease with 
degenerative changes is comprised of reports of the veteran's 
private medical treatment since 1997 and various statements 
submitted by the veteran.  Although the medical records 
submitted reflect more 


recent treatment for the disability claimed, they do not 
contain an opinion regarding the etiology of this disorder.  
Only the veteran's statements offer an opinion in this 
regard.  However, the veteran is a layman, and does not 
possess the medical expertise required to offer an opinion 
regarding a nexus between the disability claimed and either 
his military service or his service-connected lumbosacral 
strain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Absent evidence that would tend to establish a relationship 
between the veteran's disc disease with degenerative changes 
and either his military service or his service-connected 
lumbosacral strain, the evidence recently submitted is not 
"new and material" in that it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for lumbar disc disease with degenerative changes.  
See 38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for lumbar disc 
disease with degenerative changes is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

?	


